AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means                   0 Original              0 Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                                Middle District of Tennessee

                  In the Matter of the Search of                                )
              (Briefly describe the property to be searched                     )
               or identify the person by name and address)                      )      Case No.    _ 20 _            '
              202 Walden Village Ln, Nashville, TN                              1                                   J       30

                 WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the           Middle            District of               Tennessee
(identify the person or describe the property to be searched and give its location):
  202 Walden Village Ln, Nashville, TN, more particularly described in Attachment D hereto




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal 0denti , the person or describe the property to be seized):
  See Attachment E hereto




         YOU ARE COMMANDED to execute this warrant on or before                   March 5, 2020         (not to exceed 14 days)
      h~ in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                       Hon. Judge Joe Brown
                                                                                                   (United States Magistrate Judge)

    171 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing thins warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
    [71 for        days (not to exceed 30) 0 until, the facts justifying, the later specific date of


Date and time issued:            I (; ft    Am        1!-2•0 14 } O
                                                                                                           Judge's signature

City and state: Nashville, Tennessee                                                        on. Judge Joe Brown, U.S. Magistrate Judge
                                                                                                         Printed name and title


                   Case 3:20-mj-03015 Document 2 Filed 02/26/20 Page 1 of 2 PageID #: 59
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                  Copy of warrant and inventory left with:   t)O   hb
                                                                                                          Vi                               'dr

Inventory made in the presence of

Inventory of the property taken and name(s) of any person(s) seized:

    t~ 1. Cr ..w                     .bIuC-mo~-                   hc&cksef               aId)




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:                               ,                             ,,.             CL
                                                                                                  ecutfng q~9cer Is signature

                                                                                         U)nR
                                                                                                   P nted ilFme and title

                                           e




                   Case 3:20-mj-03015 Document 2 Filed 02/26/20 Page 2 of 2 PageID #: 60
